Citation Nr: 0308086	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  00-13 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a right 
(major) shoulder injury, currently evaluated as 50 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at law



ATTORNEY FOR THE BOARD

William Harryman, Counsel




INTRODUCTION

The veteran had active duty from December 1971 to November 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that granted an increased rating for the 
service-connected right shoulder disability from 40 to 50 
percent disabling.  


REMAND

In January 2002, the Board issued a decision in this case, 
denying a rating greater than 50 percent for the veteran's 
service-connected right shoulder disability.  He appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to a Joint Motion for 
Remand, the Court vacated the Board's decision in October 
2002 for action in accordance with the Joint Motion.  

The Joint Motion noted that statements made by the veteran 
and by a VA examiner had provided evidence that he was 
unemployable due to his right shoulder disability and that, 
therefore, the Board had erred in failing to consider the 
veteran's entitlement to a total disability rating based on 
individual unemployability under 38 C.F.R. § 4.16(b).  Citing 
Court precedent, Bowling v. Principi, 15 Vet. App. 1, 10 
(2001); Cox v. Brown, 6 Vet. App. 459, 462 (1994); Staton v. 
Brown, 5 Vet. App. 563, 570 (1993); Fisher v. Principi, 4 
Vet. App. 57, 60 (1993), the Joint Motion indicated that 
remand to the Board was required so that the Board could 
remand the case to the RO to submit the matter to VA's 
Director, Compensation and Pension Service, for 
extraschedular consideration under 38 C.F.R. § 4.16(b).  

In light of action taken herein, further appellate 
consideration of the issue regarding an increased rating for 
the veteran's right shoulder disability is deferred, pending 
completion of the action directed in this Remand.  


Therefore, this case is REMANDED to the RO for the following 
action:  

1.  The RO should submit the veteran's 
case to VA's Director, Compensation and 
Pension Service, for extraschedular 
consideration of the issue of an 
increased rating for residuals of a right 
(major) shoulder injury pursuant to 
38 C.F.R. § 4.16(b). 

2.  After the development requested above 
has been completed, and should the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




